Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered July 12, 1994, convicting defendant, after a jury trial, of rape in the first degree and burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years and 31/2 to 7 years, respectively, unanimously affirmed.
Defendant’s guilt was based on legally sufficient evidence and was not against the weight of the evidence. The complainant’s testimony, credited by the jury, that defendant, a longtime friend of the complainant’s brother, arrived at her apartment, forced his way into the apartment and attacked her sexually, was sufficient to convict defendant of the rape and burglary charges. Any inconsistencies in the complainant’s testimony were for the jury to consider (see, People v Whitley, 211 AD2d 528, lv denied 85 NY2d 982), and we see no reason to disturb its verdict. Concur—Sullivan, J. P., Rosenberger, Kupferman, Tom and Mazzarelli, JJ.